Name: Commission Regulation (EEC) No 2868/93 of 20 October 1993 amending Annex X to Regulation (EEC) No 3587/86 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables as regards apples
 Type: Regulation
 Subject Matter: agricultural structures and production;  prices;  economic analysis;  plant product
 Date Published: nan

 21 . 10 . 93 Official Journal of the European Communities No L 262/27 COMMISSION REGULATION (EEC) No 2868/93 of 20 October 1993 amending Annex X to Regulation (EEC) No 3587/86 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables as regards apples Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 638/93 (2), and in particular Article 16 (4) thereof, Whereas Annex X to Commission Regulation (EEC) No 3587/86 (3), as last amended by Regulation (EEC) No 2610/93 (4), fixes the conversion factors to be applied to the buying-in prices for apples with different commer ­ cial characteristics from those used for fixing the basic prices ; Whereas information received by the Commission has shown that the production quotations of the variety 'Gala' are equal or higher than the quotation of those varieties being used for fixing the basic prices ; whereas the muta ­ tions of the variety 'Gala' have practically identical charac ­ teristics and consequently should be grouped together ; HAS ADOPTED THIS REGULATION : Article 1 Annex X 'Apples' to Regulation (EEC) No 3587/86 is hereby amended as follows : in the first indent of '(a) variety', 'Gala and mutations' is added after 'Elstar'. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 October 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 118, 20. 5. 1972, p. 1 . (2) OJ No L 69, 20. 3. 1993, p . 7. O OJ No L 334, 27. 11 . 1986, p . 1 . (4) OJ No L 239, 24. 9. 1993, p . 16.